Title: To Thomas Jefferson from John Ponsonby Martin, 25 January 1823
From: Martin, John Ponsonby
To: Jefferson, Thomas


Sir,
Richmond
January 25th 1823.
Upon examination of the papers left by the late Mr Richard Squire Taylor who was for many years Manager of our family estate at the Point of Fork in the Counties of Goochland & Albemarle I found bonds & book debts due to the store of my deceased Uncle Samuel Martin to whom I am Administrator, on the list of small debts unliquidated appears one against your name for £ 14—Although a considerable length of time has elapsed since the Goods were sold and delivered, I trust it is alone necessary to make you now acquainted with the fact, as, it is, from just and upright men alone, I can expect to recover any part of the wreck of my family’s fortune. I beg to refer you to my worthy friend Col: T. M. Randolph for further particulars, & the original papers in the hand writing of the Store KeeperI am Yrs most obt ServtJohn Ponsonby Martin